MIP 145 E. 57th St., LLC v Art Capital Group, LLC (2017 NY Slip Op 00600)





MIP 145 E. 57th St., LLC v Art Capital Group, LLC


2017 NY Slip Op 00600


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2936N 156209/12

[*1] MIP 145 East 57th Street, LLC, Plaintiff-Respondent,
vArt Capital Group, LLC also known as Art Capital Group, Inc., Defendant-Appellant, Ian Peck, Defendant.


Jack L. Lester, New York, for appellant.
Gallet Dreyer & Berkey, LLP, New York (Pamela Gallagher of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about October 29, 2015, which denied defendant Art Capital Group's motion to vacate a default judgment entered against it, unanimously dismissed, without costs.
The right to directly appeal from the intermediate order terminated upon entry of the final judgment (see Matter of Aho, 39 NY2d 241, 248 [1976]; Dietz Intl. Pub. Adjusters v Frankart Distribs., 157 AD2d 625 [1st Dept 1990]).
Were we to consider defendant's arguments on appeal, we would find them unavailing. Defendant offered no excuse, let alone a reasonable one, for its default on the underlying motion to strike its answer (see CPLR 5015[a][1]). This alone warranted
denial of its motion to vacate (see generally Rodgers v 66 E. Tremont Hgts. Hous. Dev. Fund Corp., 69 AD3d 510, 510 [1st Dept
2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK